                       IN TIIE UNITED STATES DISTRICT COURT
                   FOR TIIE EASTERN DISTRICT OF NORTII CAROLINA
                                  WESTERN DMSION
                                   No. 5:20-CV-204-D


CEASAR ROBERTS,                                )
                                               )
                               Plaintiff,      )
                                               )
                     v.                        )               ORDER
                                               )
KILO KIJAKAZI, Acting                          )
Commissioner of Social Security,               )
                                               )
                               Defendant.      )


       On July 31, 2021, Magistrate Judge Robert T. Numbers, II issued a Memorandum and

Recommendation ("M&R") [D.E. 24] and recommended that the court grant plaintiff's motion for

judgment on the pleadings [D.E. 17], deny defendant's motion for judgment on the pleadings [D.E.

20], and remand the action to the Commissioner. On August 16, 2021, defendant objected to the

M&R [D.E. 25]. On August 30, 2021, plaintiff responded [D.E. 26].

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310,315 (4th

Cir. 2005)(emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b)(1 ). Absent a timely

"objection, a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R, the record, and the objections. As for those portions of

the M&R to which parties made no objection, the court is satisfied that there is no clear error on the



            Case 5:20-cv-00204-D Document 27 Filed 09/07/21 Page 1 of 3
face of the record.

       The court has reviewed de novo the portions of the M&R to which defendant objected. The

scope ofjudicial review of a final decision concerning disability benefits under the Social Security

Act, 42 U.S.C. § 301 et~, is limited to determining whether substantial evidence supports the

Commissioner's factual finding~ and whether the Commissioner applied the correct legal standards.

See, ~, 42 U.S.C. § 405(g); Shinaberry v. Saul, 952 F.3d 113, 120 (4th Cir. 2020); Walls v.

Barnhart, 296 F.3d 287,290 (4th Cir. 2002); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990).

Substantial evidence is evidence "a reasonable mind might accept as adequate to support a

conclusion." Richardson v. Perales, 402 U.S. 389, 401 (1971) (quotation omitted); see Biestek v.

Berryhill, 139 S. Ct. 1148, 1154 (2019). It "consists of more than a mere scintilla of evidence but

maybe less than a preponderance." Smith v. Chater, 99F.3d635, 638 (4th Cir. 1996); see Biestek,

139 S. Ct. at 1154; Shinabeny, 952 F.3d at 120. This court may not reweigh the evidence or

substitute its judgment for that of the Commissioner. See, e.g., Shinabeny, 952 F.3d at 120; IDw,

907 F.2d at 1456. Rather, in determining whether substantial evidence supports the Commissioner's

decision, the court examines whether the Commissioner analyzed the relevant evidence and

sufficiently explained his :findings and rationale concerning the evidence. See, ~ Shinaberry, 952

F.3d at 120; Sterling Smokeless Coal Co. v. Akers, 131 F.3d 438, 439--40 (4th Cir. 1997).

       Defendant's objections restate the arguments made to Judge Numbers concerning whether

the Administrative Law Judge ("ALJ'') properly considered the VA's disability rating and whether

the ALJ erred in failing to exclude Roberts's use of a cane from the RFC. Compare [D.E. 21] 5-15,

with [D.E. 25] 1-13. Defendant asks the court to reject the M&R and affirm the decision that

plaintiff is not disabled. See [D.E. 25] 13.



                                                 2

            Case 5:20-cv-00204-D Document 27 Filed 09/07/21 Page 2 of 3
       Judge Numbers applied the proper legal standards andappropriatelyrecommendedaremand.

See Woodsv. Berryhill, 888F.3d686, 692...:.93 (4thCir.2018);Birdv. Comm.'rofSoc. Sec.Admin.,

699 F.3d 337, 343-46 (4th Cir. 2012); M&R [D.E. 24] 3-4, 6--14. Accordingly, the court adopts the

M&R and overrules the objections.

       In sum, the court OVERRULES defendant's objections to the M&R [D.E. 25], ADOPTS

the conclusions in the M&R [D.E. 24], GRANTS plaintiff's motion for judgment on the pleadings

[D.E. 17], DENIES defendant's motion for judgment on the pleadings [D.E. 20], and REMANDS

the action to the Commissioner for consideration consistent with this order.

       SO ORDERED. This _J_ day of September, 2021.



                                                        Jtlms f. nEvi1R      ill
                                                        United States District Judge




                                                3

            Case 5:20-cv-00204-D Document 27 Filed 09/07/21 Page 3 of 3
